DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 recites the limitation "the supply of electrical energy" in line 2 and line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the supply of electrical energy" line 2 and line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaput (U.S. Pre-grant Publication No 20180130940).
Regarding independent claim 1: Chaput (e.g. see FIG 1, FIG 6C, FIG 6D, FIG 9, FIG 13, FIG 14A, FIG 14B) discloses a system comprising: 
a power converter (FIG 1: 120) configured to transfer electrical energy from a source of electrical energy (FIG 1: 110) coupled to an input of the power converter (FIG 1: 120) to an output of the power converter (FIG 1: 120), the power converter (FIG 1: 120) comprising an energy storage device (FIG 6D: C1) coupled to the output of the power converter (FIG 1: 120) and configured to store the electrical energy transferred from the source of electrical energy (FIG 1: 110); 
an output stage (FIG 1: 160, FIG 6D: 705) configured to transfer electrical energy between the energy storage device (FIG 6D: C1) and a load (FIG 9: 900, FIG 1: 165) coupled to an output of the output stage (FIG 1: 160, FIG 6D: 705), wherein the load (FIG 9: 900, FIG 1: 165) comprises capacitive energy storage (FIG 9: C2, C3), and wherein the output stage (FIG 1: 160, FIG 6D: 705) comprising a plurality of switches (FIG 1: Q3-Q6); and 
a controller (FIG 13: 1300) configured to: 
control commutation of the plurality of switches (FIG 1: Q3-Q6) of the output stage (FIG 1: 160, FIG 6D: 705) in order to transfer charge between the energy storage device (FIG 9: C2, C3) and the load (FIG 9: 900, FIG 1: 165) to generate an output voltage across the load (FIG 9: 900, FIG 1: 165) as an amplified version of an input signal; and 

Regarding claim 2: Chaput (e.g. see FIG 1, FIG 6C, FIG 6D) discloses the cumulative electrical energy is equal to a sum of a first electrical energy stored in the energy storage device (FIG 6D: C1) and a second electrical energy stored in the load (FIG 9: 900, FIG 1: 165).
Regarding claim 3: Chaput (e.g. see FIG 1, FIG 6C, FIG 6D) discloses the energy target is based on a dynamic range of a signal on the load (FIG 9: 900, FIG 1: 165).
Regarding claim 4: Chaput (e.g. see FIG 1, FIG 6C, FIG 6D, FIG 13, FIG 14A, FIG 14B) discloses the controller (FIG 13: 1300) is configured to control the power converter (FIG 1: 120) and the output stage (FIG 1: 160, FIG 6D: 705) in order to regulate a voltage at the output of the power converter (FIG 1: 120) responsive to an instantaneous magnitude of the output voltage by decreasing (buck) the voltage at the output of the power converter (FIG 1: 120) responsive to increases (boost) to the magnitude of the output voltage and increasing (boost) the voltage at the output of the power converter (FIG 1: 120) responsive to decreases (buck) to the magnitude of the output voltage while maintaining the cumulative electrical energy present in the system at the energy target (e.g. see §0066, §0080, §0082, §0085-§0088, §0090, §0092-§0094 and §0096-§0099).
Regarding claim 5: Chaput (e.g. see FIG 1, FIG 6C, FIG 6D, FIG 13, FIG 14A, FIG 14B) discloses the controller (FIG 13: 1300) is configured to control the cumulative electrical energy present in the system at the energy target by: determining the cumulative amount of energy stored within the energy storage device (FIG 6D: C1) and the load (FIG 9: 900, FIG 1: 165); enabling the power converter (FIG 1: 120) to transfer electrical energy between the source 
Regarding claim 6: Chaput (e.g. see FIG 1, FIG 6C, FIG 6D, FIG 13, FIG 14A, FIG 14B) discloses the controller (FIG 13: 1300) is configured to determine an amount of energy stored in a circuit element comprising one of the energy storage device (FIG 6D: C1) and the load (FIG 9: 900, FIG 1: 165) based on a voltage associated with the circuit element (e.g. see §0066, §0080, §0082, §0085-§0088, §0090, §0092-§0094 and §0096-§0099).
Regarding claim 7: Chaput (e.g. see FIG 1, FIG 6C, FIG 6D) discloses the power converter (FIG 1: 120) further comprises: a power inductor (FIG 1: L1) coupled to a first terminal of the supply of electrical energy (Vin +) via a first terminal of the power inductor (FIG 1: L1); a first switch (FIG 1: Q1) coupled between a second terminal of the power inductor (FIG 1: L1) and a second terminal of the supply of electrical energy (Vin -); and a second switch (FIG 1: Q2) coupled between the second terminal of the power inductor (FIG 1: L1) and a first terminal of the energy storage device (FIG 6D: C1).
Regarding claim 8: Chaput (e.g. see FIG 1, FIG 6C, FIG 6D) discloses the energy storage device (FIG 6D: C1) comprises a capacitor.
Regarding claim 9: Chaput (e.g. see FIG 1, FIG 6C, FIG 6D) discloses the load (FIG 9: 900, FIG 1: 165) comprises a piezoelectric transducer.
Regarding claim 10: Chaput (e.g. see FIG 1, FIG 6C, FIG 6D) discloses the output stage (FIG 1: 160, FIG 6D: 705) comprises a switched-mode full bridge comprising the plurality of switches (FIG 1: Q3-Q6).
Regarding claim 11: Chaput (e.g. see FIG 1, FIG 6C, FIG 6D) discloses the input signal is an audio signal.
Regarding independent claim 12: Chaput (e.g. see FIG 1, FIG 6C, FIG 6D, FIG 13, FIG 14A, FIG 14B) discloses an apparatus at its normal operation performing a method comprising: 
controlling (FIG 13: 1300) commutation of a plurality of switches (FIG 1: Q3-Q6) of an output stage (FIG 1: 160, FIG 6D: 705) comprising the plurality of switches (FIG 1: Q3-Q6) in order to transfer charge between an energy storage device (FIG 9: C2, C3) and a load (FIG 9: 900, FIG 1: 165) to generate an output voltage across the load (FIG 9: 900, FIG 1: 165) as an amplified version of an input signal, wherein the load (FIG 9: 900, FIG 1: 165) comprises capacitive energy storage (FIG 9: C2, C3); and 
controlling (FIG 13: 1300) the power converter (FIG 1: 120) in order to regulate a cumulative electrical energy present in the system at an energy target, wherein the power converter (FIG 1: 120) is configured to transfer electrical energy from a source of electrical energy (FIG 1: 110) coupled to an input of the power converter (FIG 1: 120) to the energy storage device (FIG 6D: C1) coupled to the output of the power converter (FIG 1: 120) and configured to store the electrical energy transferred from the source of electrical energy (FIG 1: 110) (e.g. see §0066, §0080, §0082, §0085-§0088, §0090, §0092-§0094 and §0096-§0099).
Regarding claim 13: Chaput (e.g. see FIG 1, FIG 6C, FIG 6D) discloses the cumulative electrical energy is equal to a sum of a first electrical energy stored in the energy storage device (FIG 6D: C1) and a second electrical energy stored in the load (FIG 9: 900, FIG 1: 165).
Regarding claim 14: Chaput (e.g. see FIG 1, FIG 6C, FIG 6D) discloses the energy target is based on a dynamic range of a signal on the load (FIG 9: 900, FIG 1: 165).
Regarding claim 15: Chaput (e.g. see FIG 1, FIG 6C, FIG 6D, FIG 13, FIG 14A, FIG 14B) discloses controlling (FIG 13: 1300) the power converter (FIG 1: 120) and the output stage (FIG 1: 160, FIG 6D: 705) in order to regulate a voltage at the output of the power converter (FIG 1: 120) responsive to an instantaneous magnitude of the output voltage by decreasing (buck) the voltage at the output of the power converter (FIG 1: 120) responsive to increases to the magnitude of the output voltage and increasing (boost) the voltage at the output of the power converter (FIG 1: 120) responsive to decreases (buck) to the magnitude of the output voltage while maintaining the cumulative electrical energy present in the system at the energy target (e.g. see §0066, §0080, §0082, §0085-§0088, §0090, §0092-§0094 and §0096-§0099).
Regarding claim 16: Chaput (e.g. see FIG 1, FIG 6C, FIG 6D, FIG 13, FIG 14A, FIG 14B) discloses controlling (FIG 13: 1300) the cumulative electrical energy present in the system at the energy target by: determining the cumulative amount of energy stored within the energy storage device (FIG 6D: C1) and the load (FIG 9: 900, FIG 1: 165); enabling the power converter (FIG 1: 120) to transfer electrical energy between the source of electrical energy (FIG 1: 110) and the energy storage device (FIG 6D: C1) responsive to the cumulative amount of energy being lesser than the energy target; and disabling the power converter (FIG 1: 120) from transferring electrical energy between the source of electrical energy (FIG 1: 110) and the energy storage device (FIG 6D: C1) responsive to the cumulative amount of energy being greater than 
Regarding claim 17: Chaput (e.g. see FIG 1, FIG 6C, FIG 6D, FIG 13, FIG 14A, FIG 14B) discloses determining an amount of energy stored in a circuit element comprising one of the energy storage device (FIG 6D: C1) and the load (FIG 9: 900, FIG 1: 165) based on a voltage associated with the circuit element.
Regarding claim 18: Chaput (e.g. see FIG 1, FIG 6C, FIG 6D) discloses the power converter (FIG 1: 120) further comprises: a power inductor (FIG 1: L1) coupled to a first terminal of the supply of electrical energy (Vin +) via a first terminal of the power inductor (FIG 1: L1); a first switch (FIG 1: Q1) coupled between a second terminal of the power inductor (FIG 1: L1) and a second terminal of the supply of electrical energy (Vin -); and a second switch (FIG 1: Q2) coupled between the second terminal of the power inductor (FIG 1: L1) and a first terminal of the energy storage device (FIG 6D: C1).
Regarding claim 19: Chaput (e.g. see FIG 1, FIG 6C, FIG 6D) discloses the energy storage device (FIG 6D: C1) comprises a capacitor.
Regarding claim 20: Chaput (e.g. see FIG 1, FIG 6C, FIG 6D) discloses the load (FIG 9: 900, FIG 1: 165) comprises a piezoelectric transducer.
Regarding claim 21: Chaput (e.g. see FIG 1, FIG 6C, FIG 6D) discloses the output stage (FIG 1: 160, FIG 6D: 705) comprises a switched- mode full bridge comprising the plurality of switches (FIG 1: Q3-Q6).
Regarding claim 22: Chaput (e.g. see FIG 1, FIG 6C, FIG 6D) discloses the input signal is an audio signal.


    PNG
    media_image1.png
    475
    661
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    207
    328
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    394
    698
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    426
    743
    media_image4.png
    Greyscale




Examiner’s Note:
In this Office Action, Examiner has cited particular figures, column numbers, paragraph numbers, and line numbers of the prior arts applied in the rejections.  However, other figures and passages of the same prior arts may anticipate the claim limitations as well.  Therefore, Applicants are respectfully requested to consider the prior arts in their entirety as potentially teaching claimed invention.
For amendment purpose, Applicants are very much appreciated for indicating the portion(s) of the specification which dictates the structure(s) relied on for proper interpretation as well as for verification and determination of the metes and bounds of the claimed invention.  Applicants’ indication of the specific figures and items of figures which represent features of the invention disclosed in the amended claims, is also expected. 
Additionally, in the event that other prior art(s) is/are provided and made of record by the Examiner as being relevant or pertinent to applicant's disclosure but not relied upon, the examiner requests that the reference(s) be considered in any subsequent amendments, as the reference(s) is also representative of the teachings of the art and may apply to the specific limitations of any newly amended claim(s).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Menegoli et al. (U.S. Pre-Grant Publication No. 20080310046) discloses high efficiency amplifiers, actuator drivers and controllers.

Azrai et al. (U.S. Pre-Grant Publication No. 20180115246) discloses a system including a series combination of a boost converter and a power converter coupled together in series, such that the series combination boosts an input voltage to the series combination to an output voltage greater than the input voltage such that a voltage boost provided by the series combination is greater than a voltage boost provided by the boost converter alone. The system may also include an amplifier, wherein an input of the amplifier is coupled to an output of the series combination of the boost converter and the power converter.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





26 February 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837